CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of CM Advisors Family of Funds and to the use of our report dated April 19, 2013 on the financial statements and financial highlights of CM Advisors Fund, the CM Advisors Small Cap Value Fund, and the CM Advisors Fixed Income Fund, each a series of shares of beneficial interest of CM Advisors Family of Funds.Such financial statements and financial highlights appear in the February 28, 2013 Annual Report to Shareholders that is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania June 26, 2013
